PER CURIAM :
This is an original habeas corpus proceeding instituted in this Court by Andrew Barcia to secure his release from alleged illegal restraint of his liberty. It is admitted that the petition or motion for contempt was sworn to by the complainant before her attorney, such attorney acting as a notary public. It is further admitted by all parties that all proceedings in the district court by which relator was adjudged in contempt were *280and are void under authority of Ex Parte Scott, 133 Texas 1, 123 S. W. (2d) 306, 314. It is therefore ordered that Andrew Barcia, relator herein, be discharged from custody.
Opinion delivered September 25, 1940.